Appellant insists that his objection to paragraph ten of the court's charge was sufficient to call the trial court's attention to a complaint that he had omitted to charge that appellant must have intended to kill before he could be guilty of murder, and had assumed that the instrument used was a deadly weapon. We have been unable to draw a distinction between the instant case and that of Bradshaw v. State,  81 S.W.2d 83, where a very similar charge was given and a similar objection held too general. Art. 658, C. C. P., requires exceptions to the charge to distinctly specify each ground of objection. When the objections here found were presented a careful trial judge would have re-examined his charge to ascertain if the wording therein conveyed the idea that he had assumed the things complained of. We think in view of such objections the trial court could not reasonably be said to have had his attention called to the things now complained of.
The other questions suggested in the motion for rehearing appear to have been correctly decided, and do not call for further discussion.
The motion for rehearing is overruled.
Overruled.